internal_revenue_service number release date index no legend fund state a dear cc fip b01 - plr-116299-00 date this is in reply to a letter dated date requesting rulings on behalf of fund fund requests a ruling granting permission for calendar_year and subsequent calendar years to revoke an election under sec_4982 of the internal_revenue_code to use fund's tax_year the calendar_year in lieu of the 1-year period ending october for purposes of calculating the required_distribution amount under sec_4982 sec_4982 sec_4982 and sec_4982 further fund requests a ruling that in calculating the required_distribution under sec_4982 for the calendar_year ending date fund's capital_gain_net_income shall be determined on the basis of capital_gains_and_losses realized and recognized during the 10-month period beginning on date and ending on date and its ordinary_income shall be determined by including foreign_currency gains and losses attributable to transactions under sec_988 that are properly taken into account for the 10-month period beginning on date and ending on date facts fund is a state a corporation that is registered with the securities_and_exchange_commission as a no-load non-diversified open-end investment_company under the investment_company act of u s c 80a-1 et seq fund has elected and qualified to be treated as a regulated_investment_company ric under subchapter_m of chapter of the code fund is treated as a separate corporation under sec_851 for federal_income_tax purposes for calendar_year and subsequent years fund elected under sec_4982 to use its calendar tax_year in lieu of the 1-year period ending on october for purposes of calculating the required_distribution amount under sec_4982 sec_4982 sec_4982 and sec_4982 fund assumed that the election would relieve the administrative burden associated plr-116299-00 with dual calculations of capital_gain_net_income and sec_988 gain_or_loss under the excise_tax and subchapter_m regimes however fund's experience is that the election has created additional administrative complexities primarily due to time constraints in declaring required distributions to avoid the excise_tax imposed by sec_4982 further the promulgation of regulations that coordinate the excise_tax and subchapter_m rules has greatly reduced the administrative burden of having a tax_year different from the period for determining fund's required distributions under sec_4982 fund represents that its desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election it is not seeking to revoke its election to preserve or secure a tax_benefit it will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke the election and it will not make a subsequent election under sec_4982 for five calendar years following the year of the grant of revocation law and analysis sec_4982 which was enacted as part of the tax_reform_act_of_1986 and is effective for calendar years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric's ordinary_income for such calendar_year plus percent of the ric's capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that for purposes of sec_4982 in general the term capital_gain_net_income has the meaning given to that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 reduces the ric's capital_gain net plr-116299-00 income but not below the ric’s net_capital_gain by the amount of the ric’s net ordinary_loss for the calendar_year sec_4982 provides that for purposes of sec_4982 the term net_capital_gain has the meaning given that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined under sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the amount of the ordinary_income of the ric for the calendar_year but shall be taken into account in determining the ric's ordinary_income in the following calendar_year however if a ric has made an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric's tax_year for october sec_4982 provides that for purposes of determining a ric’s ordinary_income sec_1296 shall be applied as if the ric's tax_year ended on october sec_4982 provides that any ordinary gain_or_loss from an actual disposition of stock in a passive_foreign_investment_company during the portion of the calendar_year after october shall be taken into account in determining the ric's ordinary_income for the following calendar_year however if a ric has made an election under sec_4982 the preceding two sentences shall be applied by substituting the last day of the ric's tax_year for october based on the information submitted and the representations made we conclude that fund's desire to revoke its election under sec_4982 is due to administrative burdens and not because of any federal tax-related burden caused by the election fund does not seek to revoke its election to preserve or secure a federal tax_benefit also fund will not benefit through hindsight or prejudice the interests of the government as a result of being permitted to revoke the election conclusion plr-116299-00 accordingly pursuant to sec_4982 the secretary consents to the revocation of fund's election made under sec_4982 effective for calendar_year and for subsequent years in calculating the required_distribution for calendar_year for purposes of sec_4982 and sec_4982 the capital_gain_net_income shall be determined on the basis of the capital_gains_and_losses taken into account during the 10-month period from date through date further for calendar_year the 10-month period from date through date shall be used for purposes of sec_4982 as a condition to the secretary's consenting to the revocations pursuant to sec_4982 fund may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies that is through except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences of fund this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions products by alvin j kraft chief branch enclosure copy of this letter copy for purposes
